Case 2:18-cv-03799-EEF-MBN Document 278-2 Filed 05/16/19 Page 1 of 10

                 JASON MACMORRAN, CPA, ABV, CFF, CVA on 05/10/2019


 ·1· · · · · · ·UNITED STATES DISTRICT COURT

 ·2· · · · · · ·EASTERN DISTRICT OF LOUISIANA

 ·3

 ·4

 ·5·   COMPLETE LOGISTICAL SERVICES, *·                  CIVIL ACTION
 · ·   LLC· · · · · · · · · · · · · ·*·                  NO.:· 18-3799
 ·6·   · · · · · · · · · · · · · · · *
 · ·   VERSUS· · · · · · · · · · · · *·                  JUDGE:· ELDON E.
 ·7·   · · · · · · · · · · · · · · · *·                  FALLON
 · ·   · · · · · · · · · · · · · · · *
 ·8·   DONALD RULH, JR., ET AL· · · ·*·                  MAGISTRATE JUDGE:
 · ·   · · · · · · · · · · · · · · · *·                  MICHAEL NORTH
 ·9·   *· *· *· *· *· *· *· *· *· * *

 10

 11· · · · Deposition of JASON MACMORRAN, CPA, ABV, CFF,

 12· CVA, taken at the offices of Phelps Dunbar, LLP,

 13· located at 365 Canal Street, Suite 2000, New

 14· Orleans, Louisiana· 70130, on Friday, the 10th day

 15· of May, 2019 at 1:17 p.m.

 16

 17

 18

 19

 20

 21· REPORTED BY:

 22· · · · QUINCEE B. ROCCAFORTE, CCR, RPR
 · · · · · CERTIFIED COURT REPORTER
 23

 24

 25


New Orleans 504.522.2101                                      North Shore 985.206.9303
Toll Free 800.526.8720        SerpasCourtReporting.com       Baton Rouge 225.332.3040
Case 2:18-cv-03799-EEF-MBN Document 278-2 Filed 05/16/19 Page 2 of 10

                   JASON MACMORRAN, CPA, ABV, CFF, CVA on 05/10/2019
                                                                                    2

 ·1· APPEARANCES:

 ·2·   ·   ·   ·   PHELPS DUNBAR, LLC
 · ·   ·   ·   ·   (BY:· DAVID PATRÓN, ESQUIRE)
 ·3·   ·   ·   ·   365 Canal Street
 · ·   ·   ·   ·   Suite 2000
 ·4·   ·   ·   ·   New Orleans, Louisiana· 70130
 · ·   ·   ·   ·   504-566-1311
 ·5·   ·   ·   ·   david.patron@phelps.com
 · ·   ·   ·   ·   (Counsel for the Plaintiff,
 ·6·   ·   ·   ·   Complete Logistical Services, LLC)

 ·7

 ·8·   ·   ·   ·   SMITH & FAWER, LLC
 · ·   ·   ·   ·   (BY:· J. GEOFFREY ORMSBY, ESQUIRE)
 ·9·   ·   ·   ·   201 St. Charles Avenue
 · ·   ·   ·   ·   Suite 3702
 10·   ·   ·   ·   New Orleans, Louisiana· 70170
 · ·   ·   ·   ·   504-525-2200
 11·   ·   ·   ·   gormsby@smithfawer.com
 · ·   ·   ·   ·   (Counsel for the Defendant,
 12·   ·   ·   ·   Donald Rulh, Jr.)

 13

 14· ALSO PRESENT:

 15· · · · DONALD RULH, JR.
 · · · · · ATHEN SWEET
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


New Orleans 504.522.2101                                      North Shore 985.206.9303
Toll Free 800.526.8720          SerpasCourtReporting.com     Baton Rouge 225.332.3040
Case 2:18-cv-03799-EEF-MBN Document 278-2 Filed 05/16/19 Page 3 of 10

                 JASON MACMORRAN, CPA, ABV, CFF, CVA on 05/10/2019
                                                                                  3

 ·1
 ·2· · · · · · · · · · · · ·INDEX
 ·3
 ·4· EXAMINATION BY:
 ·5· MR. ORMSBY....................................· ·5
 ·6
 ·7· · · · · · · · · · *· *· *· *                  *
 ·8· · · · · · · · · · · ·EXHIBITS
 ·9
 10· Exhibit No. 1 - Initial Report (6/5/2018).....                         7
 11· Exhibit No. 2 - Rebuttal Report............... 16
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


New Orleans 504.522.2101                                    North Shore 985.206.9303
Toll Free 800.526.8720        SerpasCourtReporting.com     Baton Rouge 225.332.3040
Case 2:18-cv-03799-EEF-MBN Document 278-2 Filed 05/16/19 Page 4 of 10

                 JASON MACMORRAN, CPA, ABV, CFF, CVA on 05/10/2019
                                                                                  4

 ·1
 ·2· · · · · · · · ·S T I P U L A T I O N
 ·3
 ·4· · · · It is stipulated and agreed by and between
 ·5· counsel for the parties hereto that the deposition
 ·6· of the aforementioned witness is hereby being taken
 ·7· under the Federal Code of Civil Procedure, for all
 ·8· purposes, in accordance with law;
 ·9· · · · That the formalities of reading and signing
 10· are specifically waived;
 11· · · · That the formalities of sealing,
 12· certification, and filing are specifically waived;
 13· · · · That all objections, save those as to the
 14· form of the question and the responsiveness of the
 15· answer, are hereby reserved until such time as this
 16· deposition, or any part thereof, may be used or
 17· sought to be used in evidence.
 18
 19· · · · QUINCEE B. ROCCAFORTE, Certified Court
 20· Reporter in and for the State of Louisiana,
 21· officiated in administering the oath to the
 22· witness.
 23
 24
 25


New Orleans 504.522.2101                                    North Shore 985.206.9303
Toll Free 800.526.8720        SerpasCourtReporting.com     Baton Rouge 225.332.3040
Case 2:18-cv-03799-EEF-MBN Document 278-2 Filed 05/16/19 Page 5 of 10

                 JASON MACMORRAN, CPA, ABV, CFF, CVA on 05/10/2019
                                                                                 70

 ·1· · · · Q.· · Why did you believe that was
 ·2· appropriate?
 ·3· · · · A.· · Again, a company specific risk premium
 ·4· is a standard adjustment in a cost of equity
 ·5· estimate.· It is discussed at length in every
 ·6· valuation textbook I have ever seen, including the
 ·7· source materials Mr. Sweet and I both relied on.
 ·8· And in my judgment, it was both necessary and
 ·9· appropriate circumstances.
 10· · · · Q.· · Yeah, but you agree with me there's no
 11· guidelines in how to estimate a risk premium CSRP,
 12· correct?
 13· · · · A.· · I will agree that of the cost of
 14· capital elements, it is subjective, but there is a
 15· robust framework around what subjective factors
 16· should be considered and I considered those factors
 17· and applied my adjustment.
 18· · · · Q.· · And you applied them to a private
 19· company because of unsystematic risk or what?· Why
 20· did you apply them to this company?· Why did you
 21· believe it was appropriate for CLS?
 22· · · · A.· · Again, the data that arrives at a cost
 23· of equity estimate is based on public company
 24· information for the most part.
 25· · · · Q.· · Okay.


New Orleans 504.522.2101                                    North Shore 985.206.9303
Toll Free 800.526.8720        SerpasCourtReporting.com     Baton Rouge 225.332.3040YVer1f
Case 2:18-cv-03799-EEF-MBN Document 278-2 Filed 05/16/19 Page 6 of 10

                 JASON MACMORRAN, CPA, ABV, CFF, CVA on 05/10/2019
                                                                                 71

 ·1· · · · A.· · So if you stop before you apply a
 ·2· company specific risk, for example, you have
 ·3· basically used a public company equivalent cost of
 ·4· equity.· This is clear in all the materials, it's
 ·5· clear in the Duff & Phelps materials.· We do not
 ·6· have a public company, we have a company that has
 ·7· other attributes and other risks and I made an
 ·8· adjustment to simply account for those other risks.
 ·9· · · · Q.· · Okay.· So what risks did you see with
 10· CLS that were -- that confirmed that a CSRP should
 11· be applied?
 12· · · · A.· · Again, in specific, as I mentioned in
 13· both the rebuttal report and there's some specific
 14· callouts in the expulsion price report, access to
 15· capital markets is certainly a risk, in that public
 16· companies have greater access to capital than
 17· private companies.· And the two that were probably,
 18· you know, most relatable, the quantitative features
 19· would be what I call forecast risk and volatility
 20· of earnings.
 21· · · · Q.· · Yeah, but I mean, this company is
 22· growing at 40 percent.· How would you have an issue
 23· with forecast?
 24· · · · A.· · Again, that 40 percent number, I've got
 25· a 28 percent number compound, and I think more to


New Orleans 504.522.2101                                    North Shore 985.206.9303
Toll Free 800.526.8720        SerpasCourtReporting.com     Baton Rouge 225.332.3040YVer1f
Case 2:18-cv-03799-EEF-MBN Document 278-2 Filed 05/16/19 Page 7 of 10

                 JASON MACMORRAN, CPA, ABV, CFF, CVA on 05/10/2019
                                                                                 72

 ·1· the point of forecast and volatility, it's the
 ·2· ability to achieve the forecast results in cash
 ·3· flows.· So growing revenues is one thing.
 ·4· Delivering cash flows that drive value is something
 ·5· different altogether.
 ·6· · · · Q.· · Okay.· And what about, you said the
 ·7· other one was -- so you said forecast risk, what
 ·8· else, you said access to capital markets?
 ·9· · · · A.· · And probably volatility of earnings.
 10· · · · Q.· · Did you ever see that CLS had any
 11· problem getting access to markets?
 12· · · · A.· · Again, access to capital means
 13· something perhaps a little bit different than what
 14· you might be applying.· Public companies have
 15· access to public markets, in terms of raising
 16· equity secured -- raising money from equity
 17· issuances and debt issuances, that is a difference
 18· in cost to capital.
 19· · · · Q.· · I mean, I understand that in a general
 20· level.· I'm asking about this company, because you
 21· determined that this company, you should apply a
 22· CSRP, so I'm asking you, what did you find that
 23· -- what issues did they have with access to capital
 24· markets, specifically in particular to them?
 25· · · · A.· · Well, again, they're a privately-held


New Orleans 504.522.2101                                    North Shore 985.206.9303
Toll Free 800.526.8720        SerpasCourtReporting.com     Baton Rouge 225.332.3040YVer1f
Case 2:18-cv-03799-EEF-MBN Document 278-2 Filed 05/16/19 Page 8 of 10

                 JASON MACMORRAN, CPA, ABV, CFF, CVA on 05/10/2019
                                                                                 73

 ·1· company and they, therefore, do not have access to
 ·2· the public equity and debt markets.· I think that's
 ·3· kind of binary.· I think more to the point on that
 ·4· issue is the volatility of earnings in the forecast
 ·5· risk, which were elaborated on at length in my
 ·6· rebuttal report.
 ·7· · · · Q.· · Yeah, but the earnings were higher than
 ·8· their industry peers, even public ones.
 ·9· · · · A.· · Their earnings -- so expected earnings
 10· were higher, perhaps.· Their historical earnings
 11· were extremely volatile.
 12· · · · · · · And again, to say that with your
 13· history being volatile, we're suddenly going to go
 14· to growth and smooth sailing is a risk.· A risk
 15· that needs to be addressed to a company specific
 16· risk factor in a valuation.
 17· · · · Q.· · You would agree with me that someone
 18· could disagree with you that there was volatility,
 19· correct?
 20· · · · A.· · No.
 21· · · · Q.· · Well, Mr. Sweet did, right?
 22· · · · A.· · Then he's just simply incorrect on
 23· that.
 24· · · · Q.· · Okay.· You say that all of the
 25· valuation reference materials that you relied upon


New Orleans 504.522.2101                                    North Shore 985.206.9303
Toll Free 800.526.8720        SerpasCourtReporting.com     Baton Rouge 225.332.3040YVer1f
Case 2:18-cv-03799-EEF-MBN Document 278-2 Filed 05/16/19 Page 9 of 10

                 JASON MACMORRAN, CPA, ABV, CFF, CVA on 05/10/2019
                                                                                 74

 ·1· say that you apply a CSRP to a privately-held
 ·2· company or you must look at the risk factors,
 ·3· particularly?
 ·4· · · · A.· · The valuation materials discuss company
 ·5· specific risk as a key component of cost to equity,
 ·6· and they all talk about the concept of the subject
 ·7· company's risks need to be appropriately captured,
 ·8· either in cash flows or in a cost of equity or a
 ·9· cost of capital.
 10· · · · Q.· · Right.· But someone can disagree with
 11· you or your interpretation of the risk, right, such
 12· that a CSRP is not applicable?
 13· · · · A.· · I would say the risks still exist in
 14· this entity.· The risks could be captured through
 15· cash flows, but as the analyst who developed the
 16· cash flows, I did not capture those risks in the
 17· cash flows.
 18· · · · Q.· · Okay.
 19· · · · A.· · I addressed them through a separate
 20· risk.
 21· · · · Q.· · I understand that, that's not my
 22· question.· But you indicated that you don't
 23· necessarily apply a CSRP, that you have to look at
 24· the particular risk of that privately-held entity,
 25· correct?


New Orleans 504.522.2101                                    North Shore 985.206.9303
Toll Free 800.526.8720        SerpasCourtReporting.com     Baton Rouge 225.332.3040YVer1f
Case 2:18-cv-03799-EEF-MBN Document 278-2 Filed 05/16/19 Page 10 of 10

                 JASON MACMORRAN, CPA, ABV, CFF, CVA on 05/10/2019
                                                                                 94

 ·1· · · · · · · · REPORTER'S CERTIFICATE

 ·2

 ·3·   · · · I, QUINCEE B. ROCCAFORTE, Certified Court
 · ·   Reporter in and for the State of Louisiana,
 ·4·   Certificate No. 21016, as the officer before whom
 · ·   this testimony was taken, do hereby certify that
 ·5·   JASON MACMORRAN, after having been duly sworn by me
 · ·   on May 10, 2019, upon authority of R.S. 37:2554,
 ·6·   did testify as hereinbefore set forth in the
 · ·   foregoing 93 pages;
 ·7·   · · · That this testimony was reported by me in the
 · ·   stenotype reporting method, was prepared and
 ·8·   transcribed by me or under my personal direction
 · ·   and supervision, and is a true and correct
 ·9·   transcript to the best of my ability and
 · ·   understanding;
 10·   · · · That the transcript has been prepared in
 · ·   compliance with transcript format guidelines
 11·   required by statute or by rules of the board, and
 · ·   that I am informed about the complete arrangement,
 12·   financial or otherwise, with the person or entity
 · ·   making arrangements for deposition services;
 13·   · · · That I have acted in compliance with the
 · ·   prohibition on contractual relationships, as
 14·   defined by Louisiana Code of Civil Procedure
 · ·   Article 1434 and in rules and advisory opinions of
 15·   the board;
 · ·   · · · That I have no actual knowledge of any
 16·   prohibited employment or contractual relationship,
 · ·   direct or indirect between a court reporting firm
 17·   and any party litigant in this matter or is that
 · ·   any such relationship between myself and a party
 18·   litigant in this matter.
 · ·   · · · I am not related to counsel or to the parties
 19·   herein, nor am I otherwise interested in the
 · ·   outcome of this matter.
 20

 21· · · · Dated this 13th day of May, 2019.

 22

 23

 24· · · · · · · · · ·______________________________
 · · · · · · · · · · ·QUINCEE B. ROCCAFORTE, CCR, RPR
 25· · · · · · · · · ·Certificate No. 21016


New Orleans 504.522.2101                                    North Shore 985.206.9303
Toll Free 800.526.8720        SerpasCourtReporting.com     Baton Rouge 225.332.3040
